Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6-14, and 16-22 are pending.
Claims 1, 6, 8, and 11-14 are amended.
Claims 16-22 are new. 
Claims 5 and 15 are canceled.
Claims 1-4, 6-14, and 16-22 are allowed.
	Allowable Subject Matter
The following is an Examiner’s statement for reasons of allowance:
	The amended claims overcome the prior art cited in the Non-Final Office Action date 10/05/2021. Derenne et al. and Nemoto et al. does not teach “at least activating, by one or more processors, one or more electronic devices based on the activation data, the activation triggering the electronic device to begin acquiring image data”, as recited in claim 1. Further the combination of Derenne et al. and Nemoto et al. does not teaches or suggests all the limitations of independent claim 11. Claims 2-4, 6-10, 12-14 depend on independent claims 1 and 11. Therefore, the 35 U.S.C. 103 Rejection is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686           


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686